THE THIRTEENTH COURT OF APPEALS

                                    13-19-00530-CV


Lyle B. Murphey, Trustee of the Lyle Bernhardt Murphey Trust under Agreement dated
                   May 2, 2002; and Lyle B. Murphey, Individually
                                          v.
                              Old Dollar Properties, LLC


                                   On Appeal from the
                      126th District Court of Travis County, Texas
                       Trial Court Cause No. D-1-GN-17-003112


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellant and 50% against appellee.

      We further order this decision certified below for observance.

October 21, 2021